United States Court of Appeals
                                 for the eighth circuit
                                       ___________

                                        No. 96-4135
                                        ___________

          United States of America,         *
                                            *
                Appellee,                   *   Appeal from the United
States
                                            *   District Court for the
Western
                v.                          * District of Missouri.
                                            *
          Bruce C. Pompey,                  *
                                            *
                Appellant.                  *
                                        ___________

                                 Submitted:     June 10, 1997

                                      Filed:   August 1, 1997
                                        ___________

          Before BOWMAN, FLOYD R. GIBSON, and MORRIS SHEPPARD ARNOLD,
Circuit
                Judges.
                                        ___________

          MORRIS SHEPPARD ARNOLD, Circuit Judge.

               Bruce C. Pompey appeals from the sentence imposed on him
          following his plea of guilty to a charge of conspiring to
possess
          heroin with intent to distribute it, in violation of 21 U.S.C.
§§
          841(a)(1), 841(b)(1)(C), and 846. Mr. Pompey believes that the
          district court erred in increasing his offense level by two
levels
          for obstructing justice pursuant to U.S.S.G. § 3C1.1. His plea
          agreement with the government stated that "[t]he parties agree
that
          there are no adjustments to be made for obstruction, pursuant
to
          § 3C1.1," and Mr. Pompey maintains, and the government admits,
that
          the
           government provided information to the probation officer
preparing
           the presentence report that Mr. Pompey put pressure on his
sister
           not to testify against him, thus furnishing the basis for the
           district court's upward adjustment. Mr. Pompey characterizes
the
           government's action as a breach of the plea agreement and asks
for
           its specific enforcement, either by remanding for resentencing
           without the upward adjustment or by imposing a specific
sentence
           ourselves.   We affirm the district court.(1)

              We begin our consideration of this case with the
observation
         that the portion of the plea agreement involved in this case
does
         not promise anything. The words are declaratory, not
promissory.
         They might simply be, and are probably best construed as,
statements
         of law, and, moreover, they are followed immediately by the
         declaration that "[t]he defendant understands [that] these
         calculations and estimates are agreements between the parties
only
         and that the Court is not bound by them."

              Mr. Pompey argues, however, that the words fairly imply a
         promise on the government's part not to seek an upward
adjustment in
         his sentence for an obstruction of justice. The government
         seemingly agrees with this position, but believes that it
discharged
         its obligation by not requesting the upward adjustment at the
         sentencing hearing. Mr. Pompey, however, evidently maintains
that
         the government's obligation under the agreement extended to the
         point that it was not supposed to supply information to the
court
         that might support a finding that he obstructed justice.

                We are not disposed to imply such a promise from the words
of
           the plea agreement, not just because we think, although we do,
that
           it would be difficult to argue that they will support such an
           implication, but also because it is not to be supposed that
parties
           to a plea agreement would contract to keep information relevant
to
         sentencing from the court.   We therefore decline to imply the
kind
         of promise that Mr. Pompey




         (1)    The Honorable D. Brook Bartlett, Chief Judge, United
States
         District Court for the Western District of Missouri.




                                          -2-
          believes the words of his plea agreement will support.   Even if
we
          were to do so, we would not be inclined to enforce such a
promise
          specifically, it being contrary to public policy if not to law,
and
          the most relief that we might give Mr. Pompey would be to allow
him
          to withdraw his guilty plea, a remedy that he has specifically
          eschewed before the court.

               Mr. Pompey also argues that the conduct in which he
engaged did
          not amount to an obstruction of justice. U.S.S.G. § 3C1.1
provides
          for a two-level adjustment to the offense level "[i]f the
defendant
          willfully obstructed or impeded, or attempted to obstruct or
impede,
          the administration of justice during the ... prosecution ... of
the
          instant offense." In this case, Mr. Pompey wrote several
letters to
          his sister urging her not to testify against him, and
indicating
          that he could not be convicted without her testimony. Mr.
Pompey
          points out correctly that he made no threats and that in United
          States v. Emmert, 9 F.3d 699, 704-05 (8th Cir. 1993), cert.
denied,
          513 U.S. 829 (1994), we upheld denial of an adjustment for
          obstruction of justice when the defendant had admonished a
          government witness to "stay strong" and "be quiet." But we did
so
          because we believed that the sentencing court correctly
concluded
          that the defendant's statement was not sufficiently unambiguous
to
          warrant an adjustment. Mr. Pompey's letters, in contrast, are
          hardly ambiguous. In them, he repeatedly urges his sister and
          coconspirator Alicia Pompey not to testify against him. We
think
          that this is a clear attempt to impede her testimony and thus
impede
          the administration of justice. The public is entitled to the
          truthful testimony of citizens who witness crimes, and Mr.
Pompey's
          letters can easily be read as encouraging his sister to make
herself
          unavailable when her testimony was needed.
                Mr. Pompey argues that he did no more than a lawyer might
have
           done in advising a client to invoke her Fifth Amendment right
to
           remain silent.   It is a sufficient answer to this argument,
although
           there are others as well, that one of Mr. Pompey's suggestions
was
           that his sister plead guilty "but don't come to trial against
us."
           In such




                                           -3-
     a circumstance, having already pleaded guilty, Ms. Pompey would
no
     longer be entitled to the protection of the Fifth Amendment.

         A true copy.

              Attest:

                   CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.
-4-